Case 19-59440-pwb              Doc 15       Filed 06/20/19 Entered 06/20/19 09:59:16                   Desc Main
                                            Document     Page 1 of 3




      IT IS ORDERED as set forth below:



      Date: June 20, 2019
                                                                    _________________________________

                                                                               Paul W. Bonapfel
                                                                         U.S. Bankruptcy Court Judge
    _______________________________________________________________
                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

                                                               )         CHAPTER 11
IN RE:                                                         )
                                                               )         CASE NO. 19-59440-pwb
P-D VALMIERA GLASS USA CORP,
                                                               )
                             Debtor.                           )
                                                               )


        ORDER AUTHORIZING USE OF FUNDS FOR ORDERLY PLANT CLOSURE
           THIS MATTER came before the Court at hearing on June 19, 2019 at 2:30 p.m. (the

“Hearing”) to consider the Motion Seeking Entry of an Order Authorizing Use of Funds for

Orderly Plant Closure (the “Motion”)1 [Doc. No. 6] filed by the Debtor on June 18, 2019. Pursuant

to the Motion, the Debtor seeks entry of an order, pursuant to 11 U.S.C. § 363(b)(1), authorizing

the Debtor to implement a proposed Shutdown Plan, including the use of estate funds pursuant to

a Shutdown Budget.

           The Court having reviewed the Motion, the record in the case, it appearing that due and

sufficient notice of the Motion has been given; and it appearing that no other or further notice need


1
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.
Case 19-59440-pwb        Doc 15    Filed 06/20/19 Entered 06/20/19 09:59:16               Desc Main
                                   Document     Page 2 of 3


be provided; and it appearing that the relief requested by the Motion is in the best interest of the

Debtor, its estate, its creditors and other parties in interest; for good cause shown, it is hereby

ORDERED, ADJUDGED, and DECREED as follows:

   1. The Motion is GRANTED.

   2. The Debtor is authorized to implement its proposed Shutdown Plan.

   3. The Debtor is further authorized to pay all expenses necessary to implement its Shutdown

       Plan in accordance with the Shutdown Budget. In connection therewith, the Debtor shall

       be permitted to exceed budgeted amounts for any line item shown on the Shutdown Budget

       by 15%, as to any single line item, and 10%, in the aggregate, without the need for further

       Court approval.

   4. This Court shall retain jurisdiction with respect to all matters arising from or relating to the

       interpretation or implementation of this Order.

                                          END OF ORDER

Prepared and presented by:

SCROGGINS & WILLIAMSON, P.C.
/s/ J. Robert Williamson
J. ROBERT WILLIAMSON
Georgia Bar No. 765214
ASHLEY REYNOLDS RAY
Georgia Bar No. 601559
One Riverside
4401 Northside Parkway
Suite 450
Atlanta, GA 30327
T:      404-893-3880
E:      rwilliamson@swlawfirm.com
        aray@swlawfirm.com
     Counsel for the Debtor
Case 19-59440-pwb   Doc 15   Filed 06/20/19 Entered 06/20/19 09:59:16   Desc Main
                             Document     Page 3 of 3


                                 Distribution List

                            J. ROBERT WILLIAMSON
                         SCROGGINS & WILLIAMSON, P.C.
                            4401 Northside Parkway
                                   Suite 450
                               Atlanta, GA 30327

                                 MARTIN P. OCHS
                      OFFICE OF THE UNITED STATES TRUSTEE
                           362 Richard Russell Building
                             75 Ted Turner Drive, SW
                                Atlanta, GA 30303
